Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 02/08/2021 has been entered into this application. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verschuren et al. (2010/0328654 A1, previously cited reference).

Regarding claims 1 and 9, Verschuren discloses a surface wettability determination system/method is optical wetting detection/method (fig. 1), comprising: 
Fluidic pump [pars. 0012 and 0072] in this case, functionally equivalent to a sprayer provided to spray a liquid on a detected surface investigation region/test region 12/13/14 [par. 0071] of a detected object cartridge/carrier 10 [par. 0076]; 
a light source (20) is a light emission device provided to emit a light beam input light beam L1 toward the detected surface investigation region/test region 12/13/14, wherein the light beam is reflected by the liquid on the detected surface to generate a reflected light output light beam L2 [par. 0038]; and 
a light detector (30) is an optical detector provided to receive the reflected light output light beam L2 and output a determining signal according to light intensity of the reflected light (see abstract), wherein the determining signal is related to a wettability of the detected surface [par. 0039].
For the purpose of clarity, the method claim 9 is taught/suggested by the functions shown/stated/set forth with regards to the system/apparatus claim 1 as rejected above as being anticipated by Verschuren.



input light beam L1 approaches the detected surface investigation region/test region 12/13/14 at an angle of incidence less than 90.0 degrees (claims 2 and 10); and wherein the light beam approaches the detected surface investigation region/test region 12/13/14 at the angle of incidence of between (i.e. 30.0 degrees to 85.0 degrees) (claims 3 and 11) [par. 0044], as expressly depicted in drawing (fig. 1) configuration.
As to claim 4, Verschuren also discloses, wherein the light emission device comprises a laser or an LED 21 a light emitting component and a beam shaper collimator/lens, and the beam shaper collimator/lens function is provided to collimate the light beam and adjust a diameter of the light beam [par. 0071].

As to claim 5, Verschuren further discloses a structure that expressly depicted in drawing (fig. 1) a configuration of a system that is use in the surface wettability determination system that is implementing limitations such as, wherein the optical detector a light detector (30) and the light emission device a light source (20) are disposed opposite to each other with respect to a normal line of the detected surface investigation region/test region 12/13/14, and angle between the optical detector a light detector (30) and the normal line of the detected surface investigation region/test region 12/13/14 is equal to angle between the light emission device a light source (20) and the normal line of the detected surface investigation region/test region 12/13/14.
by implementing a photodetector (30) as a detector for receiving light reflected light from the detected surface investigation region/test region 12/13/14 [0007].

As to claim 8, Verschuren further discloses a computing unit is evaluation unit (50) communicated with the optical detector light detector (30), wherein the computing unit is provided to receive the determining signal from the optical detector light detector (30) and determine the wettability of the detected surface by comparing the determining signal with a database (see abstract, Verschuren claim 3)[par. 0011].
As to claim 12, Verschuren further discloses a system that is use in the surface wettability determination system that is obtaining a surface wettability result according to the determining signal (reflected light is a signal) and a signal-angle relation such as angle corresponds to a critical angle and plurality of angles other than critical angles of a specific fluid media with a somewhat larger refractive index to be determined with larger angles of incidence [par. 0044], anticipates obtaining a surface wettability result according to the determining signal and a signal-angle relation, wherein the signal-angle relation is a relationship between a plurality of reference signals and a plurality of contact angles of the liquid on the detected surface in a database, and the plurality of contact angles respectively correspond to the reference signals.

As to claim 13, Verschuren discloses a system that is use in the surface wettability determination system that is obtaining a surface wettability result according to the determining signal (reflected light is a signal) and a signal-angle relation such as angle corresponds to a critical angle and plurality of angles other than critical angles of a specific fluid media with a somewhat larger refractive index to be determined with larger angles of incidence [par. 0044], and further sensor device comprises a scanning unit for moving light a single light beam, a switching unit for switching between at least two light beams, and/or a collimator unit for changing the width of the input light beam.  All these designs allow the use of two or more different beams [par. 0015], anticipates scanning the detected surface by the light beam, such that the optical detector outputs a plurality of determining signals corresponding to different positions on the detected surface; and generating a surface wettability distribution according to the surface wettability results corresponding to different positions on the detected surface.
As to claim 14, Verschuren further discloses wherein the liquid covers the detected surface when the light beam approaches the detected surface investigation region/test region 12/13/14 [0007].







 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Verschuren et al. (2010/0328654 A1, previously cited reference) in view of Georgakoudi et al. (2011/0109910 A1, previously cited reference) and/or Bernoux et al. (5,329,357, previously cited reference).
As to claim 6, Verschuren teaches of that the optical wetting detection (fig. 1) allows for modification [par. 0015] of designs that allow the use of two or more different beams wherein one of these beams may be optimal for the underlying optical examinations while the other is best suited for the detection of the wetting state, with a switching unit for switching between at least two light beams, and/or a collimator unit for changing the width of the input light beam [pars. 0015 and 0071].
Verschuren fail to explicitly specify the switching unit and/or a collimator unit for changing the width of the input light beam comprising an analyzer and an optical lens which are disposed to correspond to the optical detector.
However, implementing an analyzer and an optical lens which are disposed to correspond to the optical detector in detection system is/are well known in the art, as evidenced by Georgakoudi and/or Bernoux. 
(Georgakoudi, [par. 0081] analyzer 27 and lens 28, (fig. 2)) and/or Bernoux (Bernoux, (col. 6, lines 14-19; analyzer (25) and focusing lens (26)); (figs. 2-3)) from the same field of endeavor teaches of a detection system configuration implementing an analyzer and an optical lens which are disposed to correspond to the optical detector as a collection optics from detection surface/investigation region/test region for the purposes of transmitting and focusing desired reflected light from the detection surface/investigation region/test region to be focused on the detector with respect to the detection plane accurately.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Verschuren collection optics as desired appropriate in view of Georgakoudi and/or Bernoux for the purposes of transmitting and focusing desired reflected light from the detection surface/investigation region/test region to be focused on the detector with respect to the detection plane accurately, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In this case, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).





Response to Arguments

Applicant’s arguments/remarks, see pages 5-7, filed on 02/08/2021, with respect to the rejection(s) of claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues that … FIG. 1 and paragraph [0039] of Verschuren, the input light beam L1 arrives at the contact surface 12 and is therefore totally internally reflected as an output light beam L2. In other words, the output light beam L2 is generated due to "reflection of input light beam L1 by the contact surface 12". The input light beam L1 is reflected by the contact surface 12, instead of by the liquid at the regions 12-14. 
Applicant argues ….. that Verschuren fails to disclose the element of "the determining signal is related to a wettability of the detected surface," as recited in present claims 1 and 9; citing and Referring to paragraph [0008] of Verschuren, that the microelectronic sensor device is used to detect the "wetting grade". The "wetting grade" reflects how much of the contact surface in the investigation region is actually contacted ("wetted") by a particular sample fluid and how much of it is not contacted ("un-wetted")....... It may in the most simple case have just two values representing the states of "wetted" and "un-wetted" (dry). In other words, Verschuren discloses a device for detecting "the amount of liquid (or can be called "moisture") remained on the contact 

Examiner's response:
With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive because the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977). In this case, Applicant is reminded In re Preda, 401 F.2d 825, 826 (CCPA 1968) (In determining whether a reference anticipates the subject matter recited in a claim, “it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”). 
As such, it is respectfully pointed out to applicant that this argument is not persuasive because the claims limitation only required …. determining signal according to light intensity of the reflected light, wherein the determining signal is related to a wettability of the detected surface as recited in independent claims 1 and 9. Therefore, since by applicant own account above Verschuren discloses the "wetting 
In addition, it is respectfully pointed out to applicant that these arguments is/are not persuasive because the limitations being argue is rejected as being anticipated by Verschuren, and the Applicant have not provided any proof that the claims as recited in 1 and 9 are not anticipated. Rather, the arguments merely appear to be a recitation with respect to the manner in which a claimed apparatus is intended to be employed which does not differentiate the claimed apparatus/system from a prior art apparatus. It is respectfully pointed out to applicant that these arguments are not persuasive because, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987). 
Therefore, in view of examiner's response to applicant's arguments above, it is respectfully pointed out to applicant that applicant argument (a) is/are not persuasive because one of ordinary skill in the art at the time the invention was made would have fairly and reasonably recognized that the prior art does properly support anticipated 
For the purposes of clarity, “related” in this case considering the BRI is (i.e. connected by reason of an established or discoverable; connected or associated,)

b) Applicant argues that  …referring to paragraphs [0025], [0033], [0035]~[0039] of the present application, the determining signal indicates that the detected surface is hydrophilic or hydrophobic which are related to surface property. That is, said "wettability" of the detected surface in the present application is directed to the degree of hydrophilic/hydrophilic, instead of dry and wet. The problem to be solved in the present application is significantly different from that in Verschuren. 
Accordingly, in view of the above, it is believed that independent claims 1 and 9 are not anticipated by Verschuren and is in condition for immediate allowance. Since claims 2-5, 7-8 and 10-15 depend directly or indirectly from claim 1, these claims are also believed to be allowable for the same reasons set forth above in connection with claim 1. 
Therefore, reconsideration and withdrawal of the rejection under 35 U.S.C. § 102 are respectfully requested. 
Applicant also argue the Rejections under 35 U.S.C. § 103, the Office Action rejection of claims 6 under 35 U.S.C. § 103(a) unpatentable over Verschuren in view of Georgakoudi (US 2011/0109910 Al) and/or Bernoux (US5329357). This rejection is respectfully traversed, argues in view of above arguments.

Examiner's response:
With respect to argument (b), it is respectfully pointed out to applicant that for the same reasons as discussed above in relation to argument(s) (a), applicant arguments regarding argument(s) (b) is/are not persuasive.
In addition, it is respectfully pointed out to applicant that this/these argument(s) is/are not persuasive because although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, Applicant is reminded that the system of Verschuren sensor device for making optical examinations on a wetted surface do/does not discriminate an investigation region surface, and/or whether is “hydrophilic or hydrophobic”, the system function(s) to and/or is adapted to determine the wetting grade of the investigation region/surface based on a characteristic parameter of the output light beam reflected/detected from the surface of detected object/surface. 
Finally, it is respectfully pointed out to applicant that this/these argument(s) is/are not persuasive because the Examiner has considered the Specification when interpreting the claim language based on as settled by the Court that during examination, claim terms are given their broadest reasonable construction consistent with the Specification. In re ICON Health & Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007).
In conclusion, it is respectfully pointed out to Applicant that the argument(s)  is/are not persuasive because one of ordinary skill in the art before the effective filling date of the claimed invention or at the time the invention was made would have fairly 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886